Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT

AND PARTIAL RELEASE

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT AND PARTIAL
RELEASE (the “Second Amendment” or this “Amendment”), effective as of April 26,
2011, is entered into by and among FEI COMPANY, an Oregon corporation (the
“Borrower”), each of the Guarantors listed on the signature pages hereof (such
Guarantors, together with the Borrower, the “Debtors”), each of the Lenders
listed on the signature pages hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent under the Credit Agreement (as herein defined) (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

RECITALS

WHEREAS, the Borrower, the Guarantors party thereto, the lenders party thereto
(the “Lenders”), the Administrative Agent and J.P. Morgan Europe Limited, as
Alternative Currency Agent for the Lenders, are parties to that certain Credit
Agreement dated as of June 4, 2008 (as amended by that certain First Amendment
to Credit Agreement, Security and Pledge Agreement and Disclosure Letter dated
March 3, 2009, and as further amended, modified and supplemented from time to
time, the “Credit Agreement”); and

WHEREAS, the Debtors have requested the Administrative Agent and the Lenders to
amend certain provisions of the Credit Agreement and the Security Agreement (as
hereinafter defined); and

WHEREAS, the Administrative Agent and each Lender signatory hereto has agreed to
amend the Credit Agreement and the Security Agreement to the extent reflected in
this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration and the mutual benefits, covenants and agreements herein
expressed, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

2. Amendments to Section 1.01 of the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended to restate the
definitions of “Alternate Base Rate”, “Applicable Percentage” and “Termination
Date” in their entirety as follows:

““Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the LIBO Rate for an Interest
Period of one month plus 1.50%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the



--------------------------------------------------------------------------------

LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Termination Date” means April 26, 2016.”

(b) Section 1.01 of the Credit Agreement is hereby amended by restating the grid
in the definition of “Applicable Margin” to read as follows:

 

Level

 

Leverage Ratio

 

Eurodollar Margin

 

ABR Margin

I   X>2.75   2.500%   1.000% II   2.75>X>2.25   2.250%   0.750% III  
2.25>X>1.75   2.000%   0.500% IV   1.75>X>1.25   1.750%   0.250% V   X<1.25  
1.500%   0.000%

(c) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new sentence to the end of the definition of “Cash Management Bank”:

“For purposes of this Agreement, The Royal Bank of Scotland N.V. shall be
considered an Affiliate of The Royal Bank of Scotland plc.”

(d) Section 1.01 of the Credit Agreement is hereby amended by restating the grid
in the definition of “Commitment Fee Rate” to read as follows:

 

Level

 

Leverage Ratio

 

Commitment Fee Rate

I   X>2.75   0.400% II   2.75>X>2.25   0.350% III   2.25>X>1.75   0.300% IV  
1.75>X>1.25   0.250% V   X<1.25   0.200%

 

- 2 -



--------------------------------------------------------------------------------

(e) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition of “Defaulting Lender” in proper alphabetical order:

““Defaulting Lender” means any Lender, as determined by the Administrative
Agent, that has (a) (i) failed to fund any portion of its Loans or
(ii) participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder, unless, in the
case of clause (i), such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) notified the Borrower,
the Administrative Agent, the Issuing Lender, the Swingline Lender or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement indicates that such position is based upon such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval or acquiescence
in any such proceeding or appointment; provided that a Lender shall not be
considered a Defaulting Lender solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Lender by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.”

 

- 3 -



--------------------------------------------------------------------------------

(f) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Liquidity” in its entirety.

3. Amendment to Article 2 of the Credit Agreement. Article 2 of the Credit
Agreement is hereby amended to add the following new Section 2.20 to the end of
said Article:

“SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender is a
Defaulting Lender, the Borrower shall within one Business Day following notice
by the Administrative Agent (i) prepay such Swingline Exposure or, if agreed by
the Swingline Lender, cash collateralize the Swingline Exposure of the
Defaulting Lender on terms satisfactory to the Swingline Lender and (ii) cash
collateralize such Defaulting Lender’s LC Exposure in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding;

(c) the Swingline Lender shall not be required to fund any Swingline Loan and
the Issuing Lender shall not be required to issue, amend or increase any Letter
of Credit unless it is satisfied that cash collateral will be provided by the
Borrower in accordance with Section 2.20(a); and

(d) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (b) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized.”

4. Amendment to Section 6.07 of the Credit Agreement. Section 6.07 of the Credit
Agreement is hereby amended to restate subsection (h) in its entirety as
follows:

“(h) Restricted Payments that do not exceed $50,000,000 in any one fiscal year
provided no Event of Default exists or is created thereby.”

 

- 4 -



--------------------------------------------------------------------------------

5. Amendment to Section 6.10 of the Credit Agreement. Section 6.10 of the Credit
Agreement is hereby amended by restating same in its entirety to read as
follows:

“SECTION 6.10 Business Acquisitions. None of the Obligors nor any of their
Subsidiaries will make any Business Acquisitions; provided that the Obligors or
any Subsidiary thereof may make Business Acquisitions so long as (a) the sum of
the aggregate consideration paid for such Business Acquisitions shall not exceed
$400,000,000 (excluding any Equity Interests issued by Borrower as partial
consideration therefor, but including cash and assumed debt), during the term of
this Agreement, (b) the Borrower would be in compliance with Sections 6.14 and
6.15 in each case on a pro forma basis after giving effect to the proposed
Business Acquisition, (c) no Default shall exist before or after giving effect
to such Business Acquisition and (d) with respect to any Business Acquisition
having aggregate consideration in excess of $50,000,000, prior to the
consummation of the proposed Business Acquisition, the Borrower shall furnish
the Administrative Agent and the Lenders an officer’s certificate executed by a
Financial Officer of the Borrower, certifying as to compliance with the
requirements of the applicable preceding Section 6.10(a) through Section 6.10(d)
and containing the calculations required in this Section 6.10. The consummation
of each Business Acquisition shall be deemed to be a representation and warranty
by the Borrower that all conditions thereto have been satisfied and that same is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder.”

6. Amendment to Section 6.14 of the Credit Agreement. Section 6.14 of the Credit
Agreement is hereby amended by restating same in its entirety to read as
follows:

“SECTION 6.14 Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio to be less than 3.00 to 1.0.”

7. Deletion of Section 6.16 of the Credit Agreement. Section 6.16 of the Credit
Agreement is hereby deleted in its entirety.

8. Amendment to Section 10.02(b) of the Credit Agreement. Section 10.02(b) of
the Credit Agreement is hereby amended by adding the following new phrase after
the semicolon at the end of clause (vii) thereof but before the proviso at the
end of said Section:

“or (viii) change any provision of Section 2.20 or the definition of “Defaulting
Lender” without the written consent of each Lender;”

 

- 5 -



--------------------------------------------------------------------------------

9. Partial Release. The Administrative Agent, on behalf of itself and the
Lenders, hereby releases all Intellectual Property, as said term is defined in
that one certain Security and Pledge Agreement dated as of June 4, 2008, among
the Debtors and JPMorgan Chase Bank, N.A., as Administrative Agent under the
Credit Agreement (as amended prior to the date hereof, the “Security
Agreement”), and under any of the Intellectual Property Security Agreements, as
said term is defined therein, and does hereby agree that any liens, rights or
security interests in the Intellectual Property granted to the Administrative
Agent or the Lenders in the Security Agreement or the Intellectual Property
Security Agreements are hereby waived, discharged and released in their
entirety. The Administrative Agent hereby covenants to execute such other and
further releases, Intellectual Property releases, UCC-3 amendments or
termination statements, and other documents as Borrower may reasonably request
to evidence and effect this release, upon the request of, and at the sole cost
and expense of, the Borrower. This release is a partial release only, limited
solely to the security interest in the Intellectual Property granted in the
Security Agreement and the Intellectual Property Security Agreements and does
not affect or impair in any manner any of the other collateral described
therein. The Borrower and each Guarantor hereby ratify and affirm the Security
Agreement.

10. Amendments to Section 1.01 of the Security Agreement.

(a) Section 1.01 of the Security Agreement is hereby amended by deleting the
definitions of “Intellectual Property Security Agreement”, “Patent Collateral”,
“Patent Security Agreement”, “Trademark Collateral” and “Trademark Security
Agreement” in their entirety.

(b) Section 1.01 of the Security Agreement is hereby amended by restating the
definition of “Intellectual Property” in its entirety as follows:

““Intellectual Property” means (a) all inventions, processes, production
methods, proprietary information, know-how and trade secrets; (b) all licenses
or user or other agreements granted to any Debtor with respect to any of the
foregoing, in each case whether now or hereafter owned or used; (c) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; and (f) all causes of action, claims and warranties
now or hereafter owned or acquired by any Debtor in respect of any of the items
listed above.”

 

- 6 -



--------------------------------------------------------------------------------

11. Deletion of Section 3.03 of the Security Agreement. Section 3.03 of the
Security Agreement is hereby deleted in its entirety.

12. Amendment to Section 5.03 of the Security Agreement. Section 5.03 of the
Security Agreement is hereby amended by deleting the last sentence of said
Section in its entirety.

13. Deletion of Exhibit B and Exhibit C of the Security Agreement. Exhibit B and
Exhibit C of the Security Agreement are hereby deleted in their entirety.

14. Ratification. Each Debtor hereby ratifies all of its Obligations under the
Credit Agreement and the other Loan Documents and agrees and acknowledges that
the Credit Agreement and the other Loan Documents are and shall continue to be
in full force and effect as amended and modified by this Amendment. Except to
the limited extent described in Section 8 above, nothing in this Amendment
extinguishes, novates or releases any right, claim, lien, security interest or
entitlement of any of the Lenders, the Secured Parties or the Administrative
Agent created by or contained in the Credit Agreement or in any other Loan
Document nor is any Debtor released from any covenant, warranty or obligation
created by or contained therein.

15. Representations and Warranties. Each Debtor hereby represents and warrants
to the Administrative Agent, the Lenders and the Secured Parties that (i) this
Amendment has been duly executed and delivered on behalf of such Debtor, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (ii) this Amendment constitutes a valid and legally binding
agreement enforceable against each Debtor in accorded with its terms, (iii) the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct on and as of the date hereof in all material
respects as though made as of the date hereof, except as heretofore otherwise
disclosed in writing to the Administrative Agent, provided, that to the extent
such representations and warranties were made as of a specified date, the same
shall be required to remain true and correct in all material respects as of such
specific date, (iv) no Default or Event of Default exists under the Credit
Agreement or any other Loan Document and (v) the execution, delivery and
performance of this Amendment has been duly authorized by each of the Debtors.

16. Conditions to Effectiveness. This Amendment shall be effective upon the
execution and delivery hereof by all parties to the Administrative Agent and
receipt by the Administrative Agent of the following in form and substance
satisfactory to the Administrative Agent:

(a) this Amendment, executed by all parties hereto;

(b) a certificate of an officer and of the secretary or an assistant secretary
of each of the Debtors certifying, inter alia, (i) copies of each of the
articles or certificate of incorporation or organization, as amended and in
effect, of such Debtor, the bylaws or operating agreement or regulations, as
amended and in effect, of such Debtor (or a statement that such documents have
not changed since March 3, 2009) and the resolutions adopted by the board of

 

- 7 -



--------------------------------------------------------------------------------

directors or managers or members of such Debtor (A) approving the form of this
Amendment and (B) authorizing the execution, delivery and performance by such
Debtor of this Amendment and (ii) the incumbency and specimen signatures of the
officers of such Debtor executing any documents on its behalf;

(c) the payment to the Administrative Agent of all fees and expenses (including
the fees and disbursements of Andrews Kurth LLP) and all fees payable to the
Lenders in connection with this Amendment;

(d) such other consents, approvals, opinions or documents as the Administrative
Agent may reasonably request.

17. Release and Indemnity.

(a) Each of the Debtors hereby releases and forever discharges the
Administrative Agent and each of the Lenders and Secured Parties and each
affiliate thereof and each of their respective employees, officers, directors,
trustees, agents, attorneys, successors, assigns or other representatives from
any and all known claims, demands, actions, cross-actions, causes of action,
costs and expenses (including legal expenses), of any kind or nature whatsoever,
whether based in law or equity, which any of said parties has held or may now
own or hold for or because of any matter or thing done, omitted or suffered to
be done on or before the actual date upon which this Amendment is signed by any
of such parties (i) arising directly or indirectly out of the Loan Documents, or
any other documents, instruments or any other transactions relating thereto
and/or (ii) relating directly or indirectly to all transactions by and between
the Debtors or their representatives and the Administrative Agent, the Lenders
and the Secured Parties or any of their respective directors, officers, agents,
employees, attorneys or other representatives. Such release, waiver, acquittal
and discharge shall and does include, without limitation, any claims of usury,
fraud, duress, misrepresentation, lender liability, control, exercise of
remedies and all similar items and claims which may, or could be, asserted by
any of the Debtors.

(b) Each of the Debtors hereby ratifies the indemnification provisions contained
in the Loan Documents, including, without limitation, Section 10.03 of the
Credit Agreement, and agrees that this Amendment and any losses, claims, damages
and expenses related thereto shall be covered by such indemnities.

(c) Each of the Guarantors hereby ratifies and reaffirms its obligations under
the Guarantees and confirms that said Guarantees remain in full force and effect
notwithstanding the execution of this Amendment.

18. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original, electronic or facsimile form, each of which
shall be construed as an original, but all of which shall constitute one and the
same instrument.

19. Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the law of New York and of the United States.

 

- 8 -



--------------------------------------------------------------------------------

20. Final Agreement of the Parties. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Security
Agreement, as amended by this Amendment. Nothing in this Amendment, express or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Amendment.

[Remainder of page intentionally left blank; signatures on separate pages]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtors and the Administrative Agent have caused this
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

 

DEBTORS:    

FEI COMPANY,

an Oregon corporation

    By:  

 

      Raymond A. Link       Executive Vice President and       Chief Financial
Officer    

FEI TECHNOLOGIES INC.,

an Oregon corporation

    By:  

 

      Raymond A. Link       President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT     JPMORGAN CHASE BANK, N.A. AND LENDER:           By:  

 

      Name:       Title:

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

LENDER:    

HSBC BANK USA, NATIONAL

ASSOCIATION

    By:  

 

      Name:       Title:

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:  

 

      Name:       Title:

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.     By:  

 

      Name:       Title:

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

LENDER:    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, successor-by-merger to

WELLS FARGO HSBC TRADE BANK,

NATIONAL ASSOCIATION

    By:  

 

      Name:       Title:

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

LENDER:     THE ROYAL BANK OF SCOTLAND N.V.     By:  

 

      Name:       Title:

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

LENDER:     THE ROYAL BANK OF SCOTLAND plc     By:  

 

      Name:       Title:

 

Signature Page to Second Amendment